FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of Earliest Event Reported): October 31, 2008 AMERICAN METAL & TECHNOLOGY, INC. (Exact name or registrant as specified in its charter) Delaware 33-19048-NY 22-2856171 (State of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 633 W. 5th Street, 28th Floor Los Angeles, CA 90071 (Address of Principal Executive Offices, Including Zip Code) (213) 223-2321 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 8.01. Other Events. On October 31, 2008, the Board of
